NOT FOR PUBLICATION                          FILED
                     UNITED STATES COURT OF APPEALS                       SEP 15 2016
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT



 UNITED STATES OF AMERICA,                        No.   15-10318

                   Plaintiff-Appellee,            D.C. No.
                                                  1:13-cr-00182-AWI-BAM-1
    v.

 VALENTIN QUINTERO AISPURO,                       MEMORANDUM*

                   Defendant-Appellant.

                     Appeal from the United States District Court
                        for the Eastern District of California
                     Anthony W. Ishii, District Judge, Presiding

                           Submitted September 13, 2016**
                              San Francisco, California

Before: W. FLETCHER, CHRISTEN, and FRIEDLAND, Circuit Judges.


         Defendant-Appellant Valentin Quintero-Aispuro (“Aispuro”) appeals the

district court’s denial of his motion to suppress evidence found at one of his

residences—a home on Martinho Avenue (the “Martinho” address). Aispuro


         *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
argues that the search warrant for the residence was unsupported by probable

cause. We affirm.

       “A search warrant is supported by probable cause if the issuing judge finds

that, ‘given all the circumstances set forth in the affidavit . . . there is a fair

probability that contraband or evidence of a crime will be found in a particular

place.’” United States v. Underwood, 725 F.3d 1076, 1081 (9th Cir. 2013)

(quoting Illinois v. Gates, 462 U.S. 213, 238 (1983)). The relevant inquiry is

whether the issuing judge had a “substantial basis” for concluding that probable

cause existed. Id. (quoting Gates, 462 U.S. at 238-39).

       As reflected in the police officer affidavit that was used to seek a search

warrant for the Martinho residence, a reliable confidential informant had told

police that Aispuro was dealing drugs out of an address on Vetter Street, but that

he had a second home on Martinho Avenue, where he kept the profits. That

officer also observed activity consistent with drug dealing at the Vetter address and

observed Aispuro at the Vetter address and his vehicle at the Martinho address. In

addition, when Aispuro was pulled over for a vehicle code violation, Aispuro

stated that he lived at the Martinho address.

       This court has “recognized that in narcotics cases ‘evidence is likely to be

found where the dealers live.’” United States v. Chavez-Miranda, 306 F.3d 973,

978 (9th Cir. 2002) (quoting United States v. Angulo–Lopez, 791 F.2d 1394, 1399


                                             2
(9th Cir. 1986)). Here, there was “a ‘reasonable nexus’ between the contraband

sought and the residence . . . . [because] it would be reasonable to seek the

evidence there.” Id. (quoting United States v. Rodriguez, 869 F.2d 479, 484 (9th

Cir. 1989)). That Aispuro lived at the Martinho address, along with the

information contained in the affidavit, was enough for the issuing judge to

reasonably infer that evidence was likely to be found at the Martinho address. See

Angulo-Lopez, 791 F.2d at 1399.

      Even if the warrant was unsupported by probable cause, the good-faith

exception to the exclusionary rule would apply here because the “evidence [was]

obtained by officers acting in reasonable reliance on a search warrant issued by a

detached and neutral magistrate.” United States v. Leon, 468 U.S. 897, 900

(1984). Aispuro argues that the “the affidavit upon which the warrant is based is

so lacking in indicia of probable cause that no reasonable officer could rely upon it

in good faith.” United States v. Crews, 502 F.3d 1130, 1136 (9th Cir. 2007).

But, for the same reasons explained above, the totality of the circumstances in this

case provided sufficient indicia of probable cause that a reasonable officer could

rely on the warrant in good faith.

   AFFIRMED.




                                          3